Citation Nr: 1134436	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  03-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

This matter was previously before the Board in July 2004, November 2007, and June 2010 and was remanded each time for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims folder does not reflect that the AMC substantially complied with all of the Board's directives set forth in June 2010.  Although the AMC did obtain a supplemental VA medical opinion, it did not obtain pertinent documents which had been referenced in the VA examination report.  In addition, it did not adequately note in the claims file what attempts were made to obtain the documents, or notify the Veteran that the records were unavailable.  Where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  

A February 2010 VA examination report reflects that the examiner considered mental health records dated in April 2001, December 2003, and February 2007.  (The examiner, in October 2010, referred to the April 2001 record as a VA examination report and noted the name of the examiner.)  At the time of the June 2010 Board remand, these records were not in the claims file.  As noted in the remand, the evidence of record shows that there may be additional relevant evidence which is in the possession of VA, but which has not been associated with the claims file.  The Board directed that these records, dated in April 2001, December 2003, and February 2007, be obtained. 

In addition, the Board directed that if, after making reasonable efforts to locate this evidence, the records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claim must be noted; and (d) the Veteran must be informed that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  The record does not reflect that this was done.

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain all VA records relating to the Veteran's psychiatric disorder that are not currently associated with the claims file, to specifically include the April 2001, December 2003, and February 2007 medical reports cited in the February 2010 VA PTSD examination report.  This attempt to obtain additional records must include a search of any records held by the VAMCs in Minneapolis, Minnesota and St. Cloud, Minnesota.  All attempts to secure this evidence must be documented in the claims file.  

If, after making reasonable efforts to locate this evidence, the records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claim must be noted; and (d) the Veteran must be informed that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Following completion of the above, adjudicate the issue on appeal, with consideration of all evidence of record, to include additional evidence received since issuance of the most recent supplemental statement of the case in June 2011.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


